Citation Nr: 1813401	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-32 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim for service connection for a bilateral foot disorder, diagnosed as pes planus, has been received.  

2.  Entitlement to service connection for a bilateral foot disorder, diagnosed as pes planus.  

3.  Entitlement to service connection for a right knee disorder, claimed as due to pes planus.

4.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.

 
REPRESENTATION

Appellant represented by:	Kimball Jones, Accredited Claims Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979, with additional service in the United States Army Reserve

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

A travel hearing was held by the undersigned Veterans Law Judge in September 2017.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  In a May 1980 rating decision, the claim of entitlement to service connection for pes planus was denied because the Veteran's pes planus preexisted the Veteran's service and was not aggravated during service.

2.  The evidence added to the record since the May 1980 decision became final is related to an unestablished fact that is necessary to substantiate the claim of service connection for pes planus.

3.  The Veteran's pes planus did not increase in severity during his active duty service beyond the degree expected through the natural progression of the disease.

4.  The Veteran's right knee disorder is not shown in service, or etiologically related to his time in service.

5.  The Veteran's diabetes mellitus was not shown in service or within a year of separation, nor is it related to his service.


CONCLUSIONS OF LAW

1.  The May 1980 rating decision that denied service connection for pes planus is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  As the evidence received subsequent to the May 1980 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for pes planus have been met.  38 U.S.C. §§ 5108 , 7105 (West 2012); 38 C.F.R. § 3.102, 3.156 (2017).

3.  The criteria for entitlement to service connection for a bilateral foot disorder, diagnosed as pes planus, have not been met.  38 U.S.C. §§ 1111, 1131, 1132, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

4.  The criteria for service connection for a right knee disability have not been met.  38. U.S.C. §§ 1101, 1111, 1131, 5100, 5102, 5103, 5103A (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter to the Veteran dated January 2010. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.

Despite VA's attempts, the Veteran's complete set of service treatment records were not located.  In such cases, there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the legal standard for proving a claim for service connection is not lowered.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The Board is satisfied that this obligation has been discharged.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c) (2016).

Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the Veteran is seeking service connection for pes planus.  This claim was previously denied by the RO in May 1980 on the basis that the Veteran's pes planus preexisted his service and was not aggravated during his service.  The Veteran did not submit a notice of disagreement to that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  As such, it represents the last final denial of the claim.

Based on the evidence submitted since the May 1980 rating decision became final, the Board determines that the claim should be reopened.  Prior to the May 1980 decision becoming final, the evidence of record consisted of the Veteran's January 1980 compensation claim for pes planus, an entrance exam dated February 1976, a separation examination dated May 1979, and statements from the Veteran, and his available service treatment and personnel records.  

Evidence submitted subsequent to the May 1980 rating decision includes statements from the Veteran dated October 2011 and August 2014 describing the history of his pes planus symptoms, treatment records from June 2013, a disability benefits questionnaire dated July 2014, a statement dated August 2016 describing the Veteran's going to sick call for his feet, and a hearing transcript dated September 2017.  Notably, the Veteran states that he sought treatment in and after service for pes planus.  These statements and records tend to indicate that the Veteran's pes planus may have been aggravated by his service, and therefore trigger the duty to assist.  See Shade at 117.  

Not only is this evidence "new" in that it was not previously considered by the RO, it is also "material," as it relates to an unestablished fact necessary to support the claim, which in this case is that the Veteran's pes planus symptoms may have been aggravated in service by running and jumping exercises the Veteran performed in service.  Therefore, the application to reopen the claim is granted and the claim is reopened.   

Service Connection

The Veteran is seeking direct service connection for bilateral pes planus, for a right knee disorder, and for diabetes mellitus.  The Veteran alternatively contends that his right knee disorder is secondary to his pes planus.  However, for the reasons stated below, service connection is not available for the Veteran's pes planus.  Accordingly, this decision only addresses direct service connection for his right knee disorder. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112 , 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a)(2017). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology for diseases, including diabetes mellitus, that qualify as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307 (a)) for diseases such as chloracne or other acneform diseases consistent with ischemic heart disease, chloracne and respiratory cancers, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias and, as potentially relevant here, Type 2 diabetes. 38 C.F.R. § 3.309 (e) (2017).

A preexisting injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306 .

For preexisting injury or diseases noted on examination into active service, the claimant has the burden of showing, to an equipoise evidentiary standard, that the condition increased in severity during active service.  38 U.S.C. § 1153 ; 38 C.F.R. § 3.306; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (explaining "[u]nder section 1153, however, the appellant bears the burden of showing that his preexisting condition worsened in service.").  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, after reviewing all evidence currently of record, the Board determines that service connection is not warranted because the evidence does not show that any of the conditions on appeal are related to or onset during the Veteran's service, or, in the case of diabetes mellitus, within a year after separation.

First, the Veteran's available service treatment records show no treatment for or symptoms of a knee disorder, or type II diabetes mellitus, in service.  They also do not show aggravation of a foot disorder.  The Veteran's pes planus was noted on his entrance exam, dated February 11, 1976.  Therefore, in order for service connection to be warranted for pes planus, the evidence must establish that his pes planus worsened in severity during service, and that the worsening was beyond the normal course of progression for the Veteran's disorder.  Finally, neither diabetes nor a knee disorder is noted in the Veteran's May 1979 separation examination; it is further noted that the Veteran was in good health and that "no foot trouble" was noted.  

The post-service evidence does not reflect symptoms related to the Veteran's knee disorder or his diabetes until several years after service.  The first treatment of record for the Veteran's knee was in November 2005, when the Veteran underwent a procedure for right knee patella bursa abscess.  The medical evidence of record does not indicate that the abscess came about as a result of the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In a note dated December 2009, a private physician mentions an extensive meniscus tear, but does not link the tear to the Veteran's service.  Finally, a medical record dated April 2015 states that it is possible that the Veteran's pes planus has contributed to altered knee mechanics and pain.  As stated above, though, because service connection for the Veteran's pes planus is not warranted, this opinion does not have probative value as to the Veteran's claim for his right knee.  As to diabetes, a January 2017 treatment record mentions that the Veteran was diagnosed seven to eight years previously.  This places his diagnosis at approximately January 2009 at the earliest.  Therefore, with regard to all claimed disabilities, continuity of symptomatology is not shown by record.

The Board has considered the Veteran's statements regarding his history of symptoms - specifically, that he was exposed to stored Agent Orange while serving in Germany and on Fort Riley, Kansas.  Despite VA's efforts, it was unable to locate information confirming any of these statements.  Further, VA issued a June 2014 formal finding of insufficient evidence that the Veteran was exposed to Agent Orange in service.  Moreover, because there is no objective evidence of the use of Agent Orange in Germany or on Fort Riley, the Board finds the Veteran's statements not credible.  As such, the Board cannot credit the Veteran's testimony with regard to his history of symptoms of diabetes.  The Board does not find a credibility issue with regard to the Veteran's statements of symptoms of bilateral pes planus.

Nonetheless, there is no indication from the competent medical evidence that there is any relationship between the Veteran's current diagnoses and his active duty service.  First, the Veteran's pes planus was noted on his entrance exam, dated February 11, 1976.  However, there is no evidence in the Veteran's available service treatment records documenting treatment for pes planus, and as mentioned above, the Veteran's separation examination noted no foot disorders.  While the Veteran mentions in his September 2017 hearing that he was treated for pes planus with orthopedic shoes and braces, it is not evidence, clear and unmistakable or otherwise, of a permanent worsening in his symptoms.  See Horn at 235.

The Board finds probative the Veteran's Compensation and Pension Examination report dated July 2014.  The examiner acknowledged the Veteran's lay statements of pain in the feet during service.  In addition to noting the absence of treatment for a foot condition in service, the examiner opined that during the Veteran's service, his pes planus was not aggravated in service beyond the normal course of progression of the disorder.  The Board finds this examination report adequate for rating purposes.  The examiner examined the Veteran in-person, reviewed his claims file, and there is no indication that the examiner was not fully aware of the Veteran's past or that she misstated any material fact.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In other words, the VA examiner was aware of the Veteran's statements of in-service trauma during basic and advanced individual training.  Nonetheless, the examiner concluded that the Veteran's worsening of symptoms was due to the natural course of progression of his condition, rather than the basic and advanced individual training he completed in service.  Because aggravation of the Veteran's pes planus is not shown in service or within one year of separation, service connection cannot be granted.

Moreover, there is no objective evidence of record that the Veteran's diabetes was incurred in or is otherwise related to service.  The endocrine consultation note mentioning the Veteran's symptoms of diabetes only states that it was diagnosed seven or eight years prior to January 2017.  It does not give any indication as to the etiology of the Veteran's diabetes.  As such, no connection between the Veteran's service and his diabetes mellitus can be identified from the evidence of record.

The Board has considered the assertions put forth by the Veteran and his representative that his foot disorder was aggravated and that his right knee disorder was caused by running, jumps, and other training activities, and that his diabetes was caused by being near containers in which Agent Orange was stored.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran is not competent to testify regarding the etiology of foot disorders, knee disorders, or diabetes.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  Specifically, the Veteran is not competent to conclude that being stationed near a purported Agent Orange storage area affected his developing diabetes.  Therefore, the Veteran's lay statements that his current disorders are related to his time in service are found to lack competency. 

In sum, the most probative evidence of record shows no link between the Veterans' claimed disorders to any event, injury, or disease incurred in service.  Based on the evidence of record, the Veteran's claim must be denied.


ORDER

The Veteran's claim for service connection for a bilateral foot disorder, diagnosed as pes planus, is reopened.

Service connection for a bilateral foot disorder, diagnosed as pes planus, is denied.

Service connection for a right knee disorder, claimed as due to pes planus, is denied.

Service connection for diabetes mellitus, to include as due to Agent Orange exposure, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


